Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21. (Currently Amended) A database system comprising: 
a processor; and 
memory coupled to the processor and storing: 
a user criteria list identifying one or more categories of users of a database community, wherein the user criteria list identifies a user that has not posted content to the database community within a predetermined period of time; 
a content criteria list including keywords to compare with content to be posted to the database community; 
a rule template to create or edit moderation rules, the rule template including a user criteria field to display the user criteria list and receive a selection of the displayed user criteria list to link to the moderation rules, a content criteria field to display the content criteria list and receive a selection of the displayed content criteria list to link to the moderation rules, and an action field to display an action to apply to the content to be posted to the database community and receive a selection of the action to associate with the moderation rules;
wherein the action associated with the moderation rules includes a block action that blocks the content from being posted to the database community;
wherein the action associated with the moderation rules includes a replace action that replaces portions of the content matching any of the keywords in the linked content criteria list;
wherein the action associated with the moderation rules includes a flag action that flags the content including any of the keywords in the linked content criteria list; and
instructions that, when executed by the processor, cause the database system to perform operations comprising: 
receiving, from a user system via a network coupled to the database system, the content to be posted to the database community; 
determining that the content to be posted satisfies one or more criteria from the user criteria list or the content criteria list; and applying the selected action to the content based on the content satisfying the one or more criteria.

31-33. (Canceled).

39. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a database system to: 
receive, from a user system via a network coupled to the database system, content to be posted to a database community; 
determine that the content to be posted satisfies one or more criteria from a user criteria list identifying one or more categories of users of a database community, or a content criteria list that includes keywords to compare with the content to be posted to the database community, wherein the user criteria list identifies a user that has not posted content to the database community within a predetermined period of time; 
display, via a user interface coupled to the database system, a rule template to create or edit moderation rules, the rule template including a user criteria field to display the user criteria list and receive a selection of the displayed user criteria list to link to the moderation rules, a content criteria field 
wherein the action associated with the moderation rules includes a block action that blocks the content from being posted to the database community;
wherein the action associated with the moderation rules includes a replace action that replaces portions of the content matching any of the keywords in the linked content criteria list;
wherein the action associated with the moderation rules includes a flag action that flags the content including any of the keywords in the linked content criteria list; and
apply the selected action to the content based on the content satisfying the one or more criteria.

40. (Currently Amended) A method comprising: 
receiving by a database system, from a user system via a network coupled to the database system, content to be posted to a database community; 
determining, by the database system, that the content to be posted satisfies one or more criteria from a user criteria list identifying one or more categories of users of a database community, or a content criteria list that includes keywords to compare with the content to be posted to the database community, wherein the user criteria list identifies a user that has not posted content to the database community within a predetermined period of time; 
displaying, via a user interface coupled to the database system, a rule template to create or edit moderation rules, the rule template including a user criteria field to display the user criteria list and receive a selection of the displayed user criteria list to link to the moderation rules, a content criteria field to display the content criteria list and receive a selection of the displayed content criteria list to link to the moderation rules, and an action field to display an action to apply to the content to be posted and receive a selection of the action to associate with the moderation rules; 
wherein the action associated with the moderation rules includes a block action that blocks the content from being posted to the database community;
wherein the action associated with the moderation rules includes a replace action that replaces portions of the content matching any of the keywords in the linked content criteria list;
wherein the action associated with the moderation rules includes a flag action that flags the content including any of the keywords in the linked content criteria list; and
applying, by the database system, the selected action to the content based on the content satisfying the one or more criteria.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                                                                                                                                                                                         
/BRANDON S HOFFMAN/             Primary Examiner, Art Unit 2433